Opinion filed October 21, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00218-CV
                                         __________

                         ANDREW McCORMACK, Appellant

                                               V.

            VICTORIA DIANE (McCORMACK) TORRES, Appellee


                           On Appeal from the 318th District Court

                                     Midland County, Texas

                                 Trial Court Cause No. FM 50,246


                            MEMORANDUM OPINION
       Andrew McCormack has filed in this court a motion to dismiss his appeal. McCormack
states that all disputes and controversies have been resolved. The motion is granted, and the
appeal is dismissed.


                                                          PER CURIAM
October 21, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.